Case 17-11533 Doc 66 Filed 03/20/19 Entered 03/20/19 12:40:40 Order-Approving FA Ch13 LCL
                                        Page 1 of 1
Form oapv13fa


                                  United States Bankruptcy Court
                                          Eastern District of Louisiana


In Re:
   Lynnon Connerly                                                       Case Number: 17−11533
   Debtor(s)                                                             Chapter: 13 Section B


ORDER APPROVING TRUSTEE'S FINAL ACCOUNT AND DISCHARGING TRUSTEE

                                                   DISMISSED



       Pursuant to hearing scheduled on March 20, 2019 , it appearing to the Court that S. J. Beaulieu, Jr., Trustee in
said case, has made distribution of all funds coming into his hands as required by order of this Court and has rendered
a full and complete accounting thereof, and that said Trustee has performed all other and further duties required of
him in the administration of said estate;


       IT IS ORDERED, that the accounts of S. J. Beaulieu, Jr., Trustee, be and they hereby are APPROVED and
ALLOWED; that said estate be, and it hereby is CLOSED; that S.J. Beaulieu, Jr. be discharged and relieved of his
trust; and that the bond of the said Trustee be cancelled and his surety or sureties thereon released from further
liability thereunder, except any liability which may have accrued during the time such bond was in effect.

  New Orleans, Louisiana, March 20, 2019.




                                                                  United States Bankruptcy Judge
